 Case 1:11-cv-01590-LTS-HBP Document 687-1 Filed 01/19/21 Page 1 of 3

                                                              [Page 1]
                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK
       -------------------------------X
       UNIVERSITAS EDUCATION, LLC,
                                             Case No. 11-1590-LTS-HBP
                           Plaintiffs.


       v.


       NOVA GROUP, INC., as trustee,
       sponsor and fiduciary of
       THE CHARTER OAK TRUST WELFARE
       BENEFIT PLAN,


                           Defendants.
       -------------------------------X
       Volume I                                 October 19, 2012
                                                New York, New York


            Videotaped deposition of DANIEL CARPENTER, taken at the
       Southern District of New York Courthouse, 500 Pearl Street,
       New York, New York 10007, on Friday, October 19, 2012, at
       10:11 a.m., before Anthony Armstrong, a Certified Court
       Reporter, Certified Realtime Reporter, Realtime
       Administrator, and Notary Public of the State of New York.




877-479-2484            U.S. LEGAL SUPPORT, INC.    www.uslegalsupport.com
 Case 1:11-cv-01590-LTS-HBP Document 687-1 Filed 01/19/21 Page 2 of 3

                                                            [Page 269]
  1            the first five checks that appear on Exhibit 15

  2            are checks drawn on a Grist Mill Capital, LLC

  3            account?

  4                         MR. SIANO:     In other words, is that

  5                  what the checks appear to be?      Are you

  6                  asking him to warrant these checks?

  7                         MS. COLBATH:    I didn't ask him to

  8                  warrant anything in my question, Mr. Siano.

  9                  I asked him if the first five checks were

 10                  checks drawn on an account standing in the

 11                  name of Grist Mill Capital, LLC.

 12                 A.      They appear to be five -- copies of

 13            five checks drawn on Grist Mill Capital, LLC.

 14    BY MS. COLBATH:

 15                 Q.      Okay.   And will you agree with me

 16            that all five of the checks were payable to

 17            Halloran & Sage?

 18                 A.      They all appear to be payable to

 19            Halloran & Sage.

 20                 Q.      And will you agree with me that your

 21            name appears above the line where it says

 22            "authorized signature"?

 23                 A.      Yes, ma'am.

 24                 Q.      Okay.   And did you authorize your

 25            signature to be placed on each of the five



877-479-2484              U.S. LEGAL SUPPORT, INC.   www.uslegalsupport.com
 Case 1:11-cv-01590-LTS-HBP Document 687-1 Filed 01/19/21 Page 3 of 3

                                                            [Page 270]
  1            checks?

  2                          MR. SIANO:   I advise Mr. Carpenter

  3                  not to answer that question based upon his

  4                  rights against self-incrimination.

  5                 A.       Based on the advice of counsel, I

  6            decline to answer that question.

  7    BY MS. COLBATH:

  8                 Q.       Can you explain to me, Mr. Carpenter,

  9            why Grist Mill Capital, LLC was paying the legal

 10            fees for Nova Group, Inc. in the Charter Oak

 11            Trust?

 12                          MR. SIANO:   Same advice.    Same

 13                  advice.

 14                 A.       Based on the advice of counsel --

 15            based on the advice of counsel, I decline to

 16            answer a question.

 17    BY MS. COLBATH:

 18                 Q.       Did you authorize Grist Mill Capital,

 19            LLC to pay Charter Oak and Nova Group, Inc.'s

 20            legal fees?

 21                          MR. SIANO:   Same advice.

 22                 A.       Based on the advice of counsel, I

 23            decline to answer the question.

 24    BY MS. COLBATH:

 25                 Q.       Let's go to page -- pages 6 and 7 of



877-479-2484             U.S. LEGAL SUPPORT, INC.   www.uslegalsupport.com
